           Case 1:19-cr-00804-VEC Document 56 Filed 06/01/20 Page 1 of 2


                                   LAW OFFICES OF
                            WONG, WONG & ASSOCIATES, P.C.
RAYMOND H. WONG *                     150 BROADWAY, SUITE 1588                      NEW JERSEY OFFICE
VALERIE Y. C. WONG *                     NEW YORK, NY 10038                     12 ROSZEL RD, STE A102
                                         PHONE: (212) 566-8080                     PRINCETON, NJ 08540
____________                           FACSIMILE: (212) 566-8960                   PHONE: (609) 520-1668
                                                                               FACSIMILE: (609) 520-1168
ROBERT JUN ‡
PAUL ANDERSON GILMER *
NATALYA RUTCHYK *
VICKY C. MAO ‡
DOUGLAS DOOLING, JR. °
PETER E. SOCKLER, JR. #
YAEL KLAUSNER *


* MEMBER NY & NJ BARS
‡ MEMBER NY BAR
# MEMBER NJ BAR
° MEMBER NY, NJ, MA & DC BARS



                                                                                   June 1, 2020

Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        Re:     United States v. Zhongsan Liu, S1 19 Cr. 804 (VEC)


Dear Honorable Judge Caproni:

      Defendant is writing to respectfully request an adjournment of the deadline on June 8,
2020 by which Defense must file pretrial motions in the above-referenced matter.


        Defendant Zhongsan Liu was arrested in September of 2019. A 24/7 surveillance order
was thereafter issued against Mr. Liu. This included a bodily surveillance device as well as having
to obtain approval from the Government to travel. In November of 2019, the Government began
to provide voluminous discovery documents to the Defendant and Defendant’s counsel in several
different batches. Importantly, the Government’s discovery production is still on going. The
Government notified Defendant of their intention to introduce 404 (b) evidence against the
Defendant at trial on May 8th, 2020. Neither Defendant nor his counsel have received any
documentation or witness list from the Government regarding this matter.


        The nature of the discovery documents and the Defendant’s plan to file pre-trial motions
require Defendant to travel to his counsel’s office located in downtown Manhattan from his
           Case 1:19-cr-00804-VEC Document 56 Filed 06/01/20 Page 2 of 2


residence in New Jersey to prepare a sufficient defense. In light of the state of emergencies, and
subsequent lock down policies issued by both New Jersey and New York to address the COVID-
19 pandemic, Defendant and his counsel have not been able to meet in person since late March of
this year.

        In addition, the communications with Defendant to prepare for pre-trial motions involve
sensitive information that was classified as confidential. This court issued a protective order on
December 2019 to ensure confidentiality. It is impossible for counsel to communicate with the
Defendant in a secured manner except for in-person meetings at counsel’s office. With the
ongoing lockdown policy in New York and New Jersey, in addition to the 24/7 surveillance
order levied against the Defendant, the preparation for pretrial motions has been extremely
difficult with no-communications with Defendant on anything substantive¹. On May 5th the
Government requested a two (2) month adjournment of the trial date due to the difficulty in
preparing a trial during the current national emergency. Defendant consented to the request and
the Court ordered on May 6th that it may sua sponte reset the trial date should it determine that
pandemic-related restrictions have sufficiently lifted. Defendant does not seek an adjournment
of the future trial date².

        In light of the aforementioned reasons, Defendant respectfully requests the Court to grant
a sixty (60) day extension to defendant’s pre-trial motions deadline to August 7th, 2020¹. The
Government has indicated that they are not in opposition to Defendant’s request for the
adjournment.



                                                                           Respectfully submitted,


                                                                           /s/ Valerie C. Wong
                                                                           Valerie C. Wong
                                                                         Attorney(s) for Defendant
                                                                      Wong, Wong & Associates, P.C.
                                                                       150 BROADWAY, SUITE 1588
                                                                          NEW YORK, NY 10038
                                                                          PHONE: (212) 566-8080
                                                                        FACSIMILE: (212) 566-8960




______________________________________________
1.   Defendant and his counsel are aware of the re-open policy recently issued by New York Governor Cuomo and
     will gradually reopen counsel’s office starting on June 8th, 2020.
2.   This Court ordered that the Government had 30 days to respond to Defendant’s pre-trial motions; Defendant
     does not seek to alter Government’s responding time.
